Name: Regulation (EEC) No 433/72 of the Council of 29 February 1972 amending Regulation (EEC) No 766/68 laying down general rules for granting export refunds on sugar, as regards altering the basic amount of the refund between monthly fixings
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 104 Official Journal of the European Communities 2.3.72 Official Journal of the European Communities No L 53/ 1 REGULATION (EEC) No 433/72 OF THE COUNCIL of 29 February 1972 amending Regulation (EEC) No 766/68 laying down general rules for granting export refunds on sugar, as regards altering the basic amount of the refund between monthly fixings whereas no special provision is made with respect to these products should the refund be altered between monthly fixings ; Whereas the abovementioned provision has proved too rigid in view of changes in the market situation ; whereas , furthermore, in order to ensure equal treatment for similar products and to make the system clearer for processors, there should be uniform refunds for all products processed from sugar ; whereas the limitation in question should therefore be abolished ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 2727/71 ,2 and in particular Article 17 ( 2 ) thereof; Having regard to the proposal from the Commission ; Whereas Article 7 (4) of Council Regulation (EEC) No 766/68 ® of 18 June 1968 laying down general rules for granting export refunds on sugar, as last amended by Regulation (EEC) No 1048/71 ,4 restricts the possibility of altering the basic amount of the refund between monthly fixings, as regards both bringing the alteration into effect and its extent ; whereas the guide used for this alteration is the difference in prices quoted on the Paris Bourse since the basic amount was last fixed ; whereas this provision, which applies to products listed in Article 1 ( 1 ) (d) of Regulation No 1009/67/EEC, does not, however, apply to products processed from sugar which are not listed in Annex II to the Treaty ; HAS ADOPTED THIS REGULATION: Article 1 In Article 7 of Regulation (EEC) No 766/68 , paragraph 4 shall be deleted and paragraph 5 shall be renumbered paragraph 4. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1972 . For the Council The President J. P. BUCHLER 1 OJ No 308, 18.12.1967, p. 1 . 2 OJ No L 282, 23.12.1971 , p . 8 . 3 OJ No L 143 , 25.6.1968 , p . 6 . 4 OJ No L 114, 26.5.1971, p . 10 .